                                                                                                                                   Case 1:19-cv-00458-RJJ-RSK ECF No. 11 filed 07/02/19 PageID.229 Page 1 of 2



                                                                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                                SOUTHERN DIVISION


                                                                                                                               BRETT AND PAULA LEMMEN
                                                                                                                               FAMILY TRUST, by Brett Lemmen,
                                                                                                                               Trustee,                                            Case No. 19-cv-458
                                                                                                                                              Plaintiffs,
                                                                                                                                                                                   Hon. Robert J. Jonker
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               v

                                                                                                                               THE TRAVELERS INSURANCE
                                                                                                                               COMPANY, INC. and AJ GALLAGHER &
                                                                                                                               COMPANY, INC., dba Gallagher Charter
                                                                                                                               Lakes, a Michigan Corporation,

                                                                                                                                              Defendants.


                                                                                                                               JAMES A. MAREK (P71554)                             MICHELE A. CHAPNICK (P48716)
                                                                                                                               MAREK LAW GROUP, PLLC                               GREGORY AND MEYER, P.C.
                                                                                                                               1 East Apple Avenue #B                              340 E. Big Beaver Road, Suite 520
                                                                                                                               Muskegon, MI 49442                                  Troy, MI 48083
                                                                                                                                (231) 722-0531                                     (248) 689-3920
                                                                                                                               jamesmareklaw@gmail.com                             mchapnick@gregorylaw.com
                                                                                                                               Attorney for Plaintiff                              Attorneys for Defendant Travelers

                                                                                                                                                                                   ELISA LINTEMUTH (P74498)
                                                                                                                                                                                   DYKEMA GOSSETT PLLC
                                                                                                                                                                                   300 Ottawa Avenue, N.W., Suite 700
                                                                                                                                                                                   Grand Rapids, MI 49503
                                                                                                                                                                                   (616) 776-7532
                                                                                                                                                                                   elintemuth@dykema.com
                                                                                                                                                                                   Attorneys for Defendant AJ Gallagher &
                                                                                                                                                                                   Company, Inc.




                                                                                                                                                            JOINT NOTICE OF SETTLEMENT

                                                                                                                                       Plaintiff and Defendants advise the Court that they have reached a settlement in principle,

                                                                                                                               are in the process of finalizing documentation, and request an additional thirty (30) days to do so.
                                                                                                                                Case 1:19-cv-00458-RJJ-RSK ECF No. 11 filed 07/02/19 PageID.230 Page 2 of 2



                                                                                                                               The parties will report to the Court upon completion of settlement documentation that settlement

                                                                                                                               is final and the case may be dismissed with prejudice.



                                                                                                                               Dated: July 2, 2019

                                                                                                                               /s/ James A. Marek (with permission)
                                                                                                                               James A. Marek (P71554)
                                                                                                                               Marek Law Group, PLLC
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               1 East Apple Avenue #B
                                                                                                                               Muskegon, MI 49442
                                                                                                                                (231) 722-0531
                                                                                                                               jamesmareklaw@gmail.com
                                                                                                                               Attorney for Plaintiff

                                                                                                                               /s/ Michele A. Chapnick (with permission)
                                                                                                                               Michele A. Chapnick (P48716)
                                                                                                                               Gregory and Meyer, P.C.
                                                                                                                               340 E. Big Beaver Road, Suite 520
                                                                                                                               Troy, MI 48083
                                                                                                                               (248) 689-3920
                                                                                                                               mchapnick@gregorylaw.com
                                                                                                                               Attorneys for Defendant Travelers

                                                                                                                               /s/ Elisa J. Lintemuth
                                                                                                                               Elisa Lintemuth (P74498)
                                                                                                                               Dykema Gossett PLLC
                                                                                                                               300 Ottawa Ave. NW, Suite 700
                                                                                                                               Grand Rapids, MI 49503
                                                                                                                               (616) 776-7532
                                                                                                                               elintemuth@dykema.com
                                                                                                                               Attorneys for Defendant AJ Gallagher &
                                                                                                                               Company, Inc.




                                                                                                                                                                               2
